Arthur L. Mallory, Commissioner Department of Elementary and Secondary Education Jefferson State Office Building Jefferson City, Missouri 65101
Dear Commissioner Mallory:
We have reviewed the Missouri State Board of Education's "State Plan for Vocational Rehabilitation Services Under Section 101 of the Rehabilitation Act of 1973), as amended (by the Rehabilitation Act Amendments of 1974)." Our review has taken into consideration the Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701, et seq., and the regulations implementing the Rehabilitation Act of 1973, as amended, 45 C.F.R. Section 1361 (40 Fed.Reg. 54699 et seq., effective November 25, 1975). In addition, we have taken into consideration Article III, Section 38(a), Missouri Constitution, Chapter 161, RSMo 1969, and Section 178.610, RSMo 1969.
Based on the foregoing, we hereby certify that the Missouri State Board of Education is the state agency administering or supervising the administration of education and vocational education in the State of Missouri, and is, therefore, qualified to be "the sole State agency to administer the State plan, or to supervise its administration in a political subdivision of the State by a sole local agency . . . ." in accordance with 45 C.F.R. Section 1361.6.
Very truly yours,
                                  JOHN C. DANFORTH Attorney General